The opinion of the court was delivered by
Bennett, J.
The question presented to us resolves itself into this; does the request of the defendant Lamb to the plaintiff, to lend him money to pay a note signed by him as principal, and by the other two defendants as his sureties, and the application of the money to that purpose, enure in law as the request of all the defendants 1 Though it may be true, that, among joint principals, the request of one may, in law, enure as the request of all, yet that principle cannot control this case. The case of Lapham v. Barnes et al, 2 Vt. 213, is conclusive of the present question. See, also, Elmendorf v. Tappen, 5 Johns. 176. It is not found by the auditor that Hutchinson and Hall in fact authorized Lamb to borrow the money on their joint account, or subsequently assented to its being charged to them.
The judgment of the county court is affirmed.